* Corpus Juris-Cyc. References: Homicide, 30CJ, p. 329, n. 18, 19.
The state's contention that the appellant did not kill the deceased in necessary self-defense rests upon two extrajudicial statements of the appellant, both of which are manifestly untrue, but neither of which if true contain any admission of guilt, and on evidence of a part of what occurred when the deceased was killed.
The evidence for the appellant discloses all of what occurred at the killing, and is not in conflict with the evidence of that portion of what there occurred that was introduced by the state, shows that the appellant killed the deceased in self-defense, and there is nothing in the evidence to warrant the jury in rejecting it.
The peremptory instruction requested by the appellant should have been granted. The judgment of the court below will be reversed and the appellant discharged.
Reversed and appellant discharged. *Page 523